DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 01 March 2022 has been entered. Claims 1-2 and 13 have been amended. Claims 7 and 10 have been cancelled. No claims have been added. Therefore, claims 1-6, 8-9 and 11-16 are presently pending in this application.
Oath/Declaration
The examiner acknowledges the declaration filed 01 March 2022. The remarks recited in the declaration have been considered and are addressed in the section “Response to Arguments” below.
Claim Objections
Claims 8-9 and 12 are objected to because of the following informalities:  
In claims 8-9, line 2 recites "to periphery" which is suggested to --to a periphery-- for clarity.
In claim 12, line 4 recites “an opening” which is suggested to be changed to --the opening-- for clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corn (5,370,110 A).
Regarding claim 1, in figures 1-2 Corn discloses a protective airway capsule (hood 10) for shielding a healthcare professional from exposure to biohazards and airborne particulate matter (the capsule 10 is placed over the user and is made of a gas impermeable transparent plastic film such as polyvinyl chloride, see col. 4 lines 7-14; as the capsule 10 is made from a gas impermeable transparent plastic, the capsule 10 prevents the transmission of airborne biohazards and particulate matter from contacting the healthcare professional), wherein the protective airway capsule 10 is a flexible plastic sheet having a cut opening (split 34) in the flexible plastic sheet (the capsule 10 is made of a flexible a gas impermeable transparent plastic film such as polyvinyl chloride, see col. 4 lines 7-14; the flexible plastic sheet includes the cut opening 34 for insertion of a endotracheal tube 30, see fig. 2 and col. 3 lines 37-45), the opening 34 being sized for insertion of an airway device (endotracheal tube 30) configured for ventilating a subject (the airway device 30 is an endotracheal tube for ventilating the subject, see col. 3 lines 37-45), wherein the flexible plastic sheet is impervious to bodily fluids and airborne particulate matter (as the capsule 10 is made from a gas 
Regarding claim 2, Corn discloses an airway management device having the airway device 30 being slidably connected to the protective airway capsule 10 by the airway device 30 being inserted into the opening of the protective airway capsule of claim 1 (as there is no structure obstructing the airway device 30 from being slid through the opening 34, the airway device 30 is slidable through the opening 34, see figs. 1-2 and col. 3 lines 37-45).
Regarding claim 3, Corn discloses that the airway device 30 is an endotracheal tube (the airway device 30 is an endotracheal tube, see fig. 1 and col. 3 lines 37-45).
Regarding claim 4, Corn discloses that the flexible plastic sheet is composed of thin plastic film (the flexible plastic sheet is made of a gas impermeable transparent plastic film such as polyvinyl chloride, see fig. 1 and col. 4 lines 7-14).

Regarding claim 11, Corn discloses a method for assembling an airway management device, the method comprising: inserting the airway device comprising a proximal end and a distal end into the opening of the flexible plastic sheet of the protective airway capsule of claim 1, such that the proximal end remains proximal to and above the external surface of the flexible plastic sheet (the airway device 30 is an endotracheal tube having a proximal end and a distal end that is inserted into the subject’s oral cavity, the proximal end of the airway device 30 is shown to be outside and above the external surface of the flexible plastic sheet, see fig. 1, and the airway device 30 is shown to be insertable through the opening 34, see figs. 1-2 and col. 3 lines 37-45 and lines 54-66).
	Regarding claim 14, Corn discloses a method of managing airway of a subject, the method comprising arranging the airway management device of claim 2 such that at least a portion of the subject's face is covered with the flexible plastic sheet and inserting the airway device 30 into the subject's oral cavity (the subject’s face is shown to be covered within the flexible plastic sheet and the airway device 30 is an endotracheal tube which is inserted into the subject’s oral cavity, see figs. 1-2 and col. 3 lines 37-45 and lines 54-66).
Regarding claim 15, Corn discloses that the airway device 30 is an endotracheal tube, as recited in the rejection of claim 3 above.
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Corn as applied to claim 1 above, and further in view of Belfer et al. (6,196,223 B1).
Regarding claim 5, Corn discloses that the flexible plastic sheet is a thin film, see fig. 1, but lacks a detailed description of the flexible plastic sheet being laminated with one or more coatings and/or layers.
However, in figure 3 Belfer teaches that a protective flexible plastic sheet 20 is laminated with layers 22/38 (the flexible plastic sheet 20 is laminated with a cushioning layer 22 and an interior adhesive layer 38, see col. 6, line 62 to col. 7 line 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Corn’s flexible plastic sheet to be laminated with multiple layers as taught by Belfer to increase the durability of flexible plastic sheet to allow the sheet to withstand frequent use and to more securely retain the adhesive coating to the flexible plastic sheet.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Corn as applied to claim 1 above, and further in view of Farah et al. (2015/0065839 A1).
Regarding claim 6, Corn discloses everything as claimed, but lacks a detailed description of one or more sensors being attached to the flexible plastic sheet.
However, in figures 1 Farah teaches that a flexible film 100 has a temperature sensor attached to the flexible film 100 (the flexible film 100 includes embedded temperature sensors for providing feedback regarding physiological characteristics of a patient, see para. [0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corn’s flexible plastic sheet to include temperature sensors, as taught by Farah, to provide feedback of the patient’s temperature to the healthcare professional, see para. [0046] of Farah.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Corn as applied to claim 1 above, and further in view of Bateman et al. (2002/0033175 A1).
Regarding claim 9, Corn discloses the flexible plastic sheet contains an attachment material attached to nearby the periphery of the opening 34 for insertion of the airway device 30 (strips of release tape are used to attach the airway device 30 to the opening 34 to provide a seal for the capsule, see fig. 2 and col. 3 lines 37-47), but lacks a detailed description of the attachment material comprises one or more of the following: an elastic band, a soft non-inflatable cuff, an adhesive tape, an adhesive coating, a lubricant, or any combination thereof.
	However, in figures 1-2 Batemen teaches that a flexible plastic sheet 1’ contains an attachment material (an adhesive coating is provided on the internal surface 10 of .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Corn as applied to claim 1 above, and further in view of Belfer et al. (6,196,223 B1) and Thornton (2008/0127984 A1).
Regarding claim 12, Corn discloses the protective airway capsule 10 of claim 1 (as recited in the rejection of claim 1 above), but lacks a detailed description of a method for manufacturing the protective airway capsule of claim 1, the method comprising: a) cutting a flexible plastic material into the flexible plastic sheet.
However, in figure 7 Belfer teaches the step of cutting a flexible plastic material into a flexible plastic sheet 220 (perimeter lips 224/226/228 of a flexible plastic material are trimmed to form a flexible plastic sheet 220 that conforms to the face of the user, see col. 9 lines 57-65 and col. 10 lines 26-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
The modified Corn method lacks a detailed description of the step of b) cutting or puncturing in the flexible plastic sheet an opening for insertion of the airway device.
However, in figures 2-3 Thornton teaches the step of cutting in the flexible plastic sheet 11 an opening 18 for insertion of an airway device 30 (the opening 18 is cut into a flexible plastic sheet 11 to allow a user to insert the airway device 30, see col. 3 lines 28-51 and col. 6 lines 3-9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Corn method to include the step of cutting in the flexible plastic sheet an opening for insertion of an airway device as taught by Thornton to allow a user to customize the size of the opening to accommodate the airway device.
Regarding claim 13, the modified Corn method includes the step of attaching to the flexible plastic sheet one or more means for securing the protective airway capsule on a subject's face (strips of release tape are used to attach the airway device 30 to the opening 34 to provide a seal for the capsule, see fig. 2 and col. 3 lines 37-47 of Corn).
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-11 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's declaration filed 01 March 2022 includes remarks regarding prior art rejection of claims 1-4, 7-11 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 2 lines 1-7 and page 3 lines 16-21, applicant remarks “My patent application is related to a protective capsule which 1s a flexible plastic sheet, one embodiment of which is shown in Fig. 1 of my patent application. As is described in the present specification and as can be seen in Fig. 1, the flexible plastic sheet is not a ventilation device because unlike ventilation devices such as for example as an oral airway (ref. 20) or an endotracheal tube (ref. 120), the flexible plastic sheet (ref. 10) cannot deliver oxygen to patient’s lungs or be connected to an oxygen source. The plastic sheet is flexible and has not form. It cannot provide ventilation” and “The protective airway capsule, being a flexible plastic sheet, has no form and does not seal around the patient’s nose or mouth and furthermore, it does not contain a fitting. It cannot be used to ventilate a patient. Furthermore, having a fitting would interfere with an intubation procedure during which an oral device is manipulated in order to position the oral airway device properly into a subject’s airway which requires precision in movements and access to the subject’s face and oral cavity”.
However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The plastic sheet is flexible and has not form. It cannot provide ventilation”) are not recited in the rejected claims. Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mattalino et al. (2011/0036358 A1) and Hutchinson (7,296,570 B2) are each cited to show protective airway capsules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785